           Case 2:20-cv-00703-TLN-DB Document 18 Filed 08/16/21 Page 1 of 2


 1   Clayeo C. Arnold, SBN 65070
     carnold@justice4you.com
 2   Anthony M. Ontiveros, SBN 152758
     aontiveros@justice4you.com
 3   CLAYEO C. ARNOLD,
     A PROFESSIONAL LAW CORPORATION
 4   865 Howe Avenue
     Sacramento, CA 95825
 5   Telephone:    (916) 777-7777
     Facsimile:    (916) 924-1829
 6
     Attorneys for Plaintiffs,
 7   GARY CALLAHAN AND SALLY CALLAHAN IN THEIR CAPACITY AS
     TRUSTEES FOR THE CALLAHAN 2008 REVOCABLE TRUST
 8
     CONTE C. CICALA, State Bar No. 173554
 9   conte.cicala@clydeco.us
     GLENANNE KENNEDY, State Bar No. 273241
10   glenanne.kennedy@clydeco.us
     CLYDE & CO US LLP
11   Four Embarcadero Center, Suite 1350
     San Francisco, California 94111
12   Telephone:    (415) 365-9800
     Facsimile:    (415) 365-9801
13
     Attorneys for Defendant,
14   MARKEL AMERICAN INSURANCE COMPANY
15
                             UNITED STATES DISTRICT COURT
16
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18   GARY CALLAHAN AND SALLY                     Case No.: 2:20-cv-00703-TLN-DB
     CALLAHAN IN THEIR CAPACITY AS
19
     TRUSTEES FOR THE CALLAHAN 2008              STIPULATION TO AMEND
20   REVOCABLE TRUST,                            SCHEDULING ORDER AND ORDER

21         Plaintiffs,
     vs.                                   JUDGE:    TROY L. NUNLEY
22                                         LOCATION: EASTERN DIST. COURT
     MARKEL   AMERICAN           INSURANCE           501 I STREET
23   COMPANY,                                        COURTROOM 2
24                                                   SACRAMENTO, CA
           Defendant(s).
25

26
     TO THE HONORABLE COURT:
27
           Counsel representing plaintiffs Gary Callahan and Sally Callahan in their capacity as
28


                                                 1
            Case 2:20-cv-00703-TLN-DB Document 18 Filed 08/16/21 Page 2 of 2


 1   Trustees for the Callahan 2008 Revocable Trust (“Plaintiffs”) and counsel representing defendant

 2   Markel American Insurance Company (“Defendant”) hereby enter into the following stipulation

 3   jointly asking this Court to amend its Initial Pretrial Scheduling Order.

 4          The timing of this case, through a pandemic where courts were closed and travel and in-

 5   person meetings were prohibited, has placed all parties in an atypical position where the discovery

 6   deadlines provided by the Court were untenable. At this time, the case is not ready for trial. The

 7   parties have attempted to determine what needs to be completed prior to trial readiness and in

 8   connection therewith have agreed on a revised case management schedule which they respectfully

 9   submit and request consideration by the Court. Based thereon, the parties therefore propose the

10   following stipulated amendments/additions to the Court’s Initial Pretrial Scheduling Order:

11          August 20, 2021 – Parties to complete “meet and confer” efforts regarding potential

12   settlement outside mediation and to schedule mediation.

13          December 9, 2021 – Fact discovery cutoff and supplemental expert disclosure deadline.

14          January 7, 2022 – Last day to mediate and expert discovery cutoff.

15          January 14, 2022 – Parties to submit trial readiness statement and last day to file

16   dispositive motions.

17          Respectfully submitted,

18

19   Dated: August 10, 2021                                CLAYEO C. ARNOLD
                                                           A Professional Law Corporation
20

21                                                         By: __/s/ Anthony M. Ontiveros________

22                                                                 Anthony M. Ontiveros
                                                                   Attorney for Plaintiffs
23
     Dated: August 10, 2021
                                                           CLYDE & CO US LLP
24

25                                                         By: _/s/ Conte C. Cicala______

26                                                                 Conte Cicala
                                                                   Attorneys for Defendant MARKEL
27                                                                 AMERICAN INSURANCE COMPANY

28
      IT IS SO ORDERED.

      Dated: August 16, 2021                                      Troy L. Nunley
                                                                  United States District Judge
